                                             Case 4:19-cv-03895-YGR Document 31 Filed 09/21/21 Page 1 of 5




                                   1

                                   2

                                   3                                  UNITED STATES DISTRICT COURT

                                   4                                 NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6        BOBBI G. WORKMAN,                                CASE NO. 19-cv-03895-YGR
                                   7                    Plaintiff,                           ORDER GRANTING MOTION FOR
                                                                                             ATTORNEY’S FEES
                                   8              vs.
                                                                                             Re: Dkt. No. 23
                                   9        COMMISSIONER OF SOCIAL SECURITY,
                                  10                    Defendant.

                                  11            After appealing the Social Security Administration’s denial of disability insurance benefits
                                  12   and receiving past-due benefits upon remand, counsel for plaintiff Bobbi G. Workman filed this
Northern District of California
 United States District Court




                                  13   motion for attorney’s fees in the amount of $16,407.00 pursuant to 42 U.S.C. section 406(b).
                                  14   (Dkt. No. 23.) Plaintiff’s counsel Harvey Sackett served plaintiff with a copy of the motion for
                                  15   attorney’s fees and supporting papers (Dkt. No. 30, ¶ 1, Exh. A), but plaintiff has not filed a
                                  16   response or raised any objections to the fee request. The Commissioner of Social Security filed a
                                  17   response providing his own analysis of the fee request but taking “no position on the
                                  18   reasonableness of the request.” (Dkt. No. 26.)
                                  19            Having carefully reviewed the papers, including the requested supplemental submissions,
                                  20   and for the reasons stated below, the Court GRANTS the motion.
                                  21   I.       BACKGROUND
                                  22            Plaintiff, by and through her counsel Harvey Sackett, filed this case on July 7, 2019,
                                  23   seeking review of the Commissioner’s decision denying benefits pursuant to the Social Security
                                  24   Act, 42 U.S.C. section 405(g). (Dkt. No. 1.) On February 11, 2020, after plaintiff filed her
                                  25   motion for summary judgment, the parties stipulated to remand the matter for further
                                  26   administrative proceedings. (Dkt. No. 18.) The Court entered an order and judgment accordingly.
                                  27   (Dkt. No. 19.) On remand, an administrative law judge found plaintiff disabled and entitled to a
                                  28   period of disability and disability insurance benefits. (Dkt. No. 23-2.)
                                             Case 4:19-cv-03895-YGR Document 31 Filed 09/21/21 Page 2 of 5




                                   1            On May 11, 2021, the Administration issued a Notice of Award regarding past due benefits

                                   2   for the period from April 2016 through September 2020. (Dkt. No. 30, ¶ 4, Exh. B.) Specifically,

                                   3   the Administration awarded past-due benefits of $65,633.60, from which it withheld 25%, or

                                   4   $16,408.40, to cover plaintiff’s attorney’s fees. (Id.) Under a contingent-fee agreement, plaintiff

                                   5   agreed to pay counsel up to 25% of any past-due benefits award. (Id. ¶ 5, Exh. C.)

                                   6            Pursuant to the parties’ stipulation, on May 13, 2020, the Court ordered payment of

                                   7   $3,824.40 in attorney’s fees under the Equal Access to Justice Act (“EAJA”), 28 U.S.C. section

                                   8   2412(d). (Dkt. No. 22.) The order specifically noted that the “award is without prejudice to

                                   9   Plaintiff’s right to seek attorney’s fees under section 206(b) of the Social Security Act, 42 U.S.C.

                                  10   section 406(b), subject to the offset provisions of the EAJA.” (Id.) Plaintiff now moves for

                                  11   attorney’s fees in the amount of $16,407.00, with counsel to reimburse plaintiff the $3,824.40 in

                                  12   EAJA fees previously paid by the Commissioner.
Northern District of California
 United States District Court




                                  13   II.      LEGAL STANDARD

                                  14            Section 406(b) provides that “[w]henever a court renders a judgment favorable to a

                                  15   claimant . . . who was represented before the court by an attorney, the court may determine and

                                  16   allow as part of its judgment a reasonable fee for such representation, not in excess of 25 percent

                                  17   of the total of the past-due benefits to which the claimant is entitled by reason of such judgment.”

                                  18   41 U.S.C. § 406(b)(1)(A); see also Gisbrecht v. Barnhart, 535 U.S. 789, 808 (2002) (holding that

                                  19   contingent-fee agreements are not enforceable to the extent that they provide for fees exceeding

                                  20   25% of the past-due benefits); Culbertson v. Berryhill, 139 S. Ct. 517, 523 (2019) (“the 25% cap

                                  21   in § 406(b)(1)(A) applies only to fees for court representation, and not to the aggregate fees

                                  22   awarded under §§ 406(a) and (b)”). A court may award such a fee even if the court’s judgment

                                  23   did not immediately result in an award of past-due benefits. Where the court has rendered a

                                  24   judgment favorable to a claimant by reversing an earlier determination by an administrative law

                                  25   judge and remanding for further consideration, the court may calculate the 25% fee based upon

                                  26   any past-due benefits awarded on remand. See, e.g., Crawford v. Astrue, 586 F.3d 1142 (9th Cir.

                                  27   2009) (en banc).

                                  28
                                                                                         2
                                          Case 4:19-cv-03895-YGR Document 31 Filed 09/21/21 Page 3 of 5




                                   1          The court must serve “as an independent check” of contingency fee agreements “to assure

                                   2   that they yield reasonable results.” Gisbrecht, 535 U.S. at 807. While Section 406(b) does not

                                   3   address how to determine whether a fee is reasonable, Ninth Circuit case law directs district courts

                                   4   to “respect ‘the primacy of lawful attorney-client fee agreements’ [by] ‘looking first to the

                                   5   contingent-fee agreement, then testing it for reasonableness.’” Crawford, 586 F.3d at 1148

                                   6   (quoting Gisbrecht, 535 U.S. at 789, 808). This test should not rest on lodestar calculations, but

                                   7   should instead look at “the character of the representation and the results of the representative

                                   8   achieved,” and adjust the award accordingly. Gisbrecht, 535 U.S. at 808 (courts may look to the

                                   9   lodestar calculation “only as an aid in assessing the reasonableness of the fee”). This can include

                                  10   analyzing whether counsel provided substandard representation; any dilatory conduct by counsel

                                  11   to accumulate additional fees; whether the requested fees are excessively large in relation to the

                                  12   benefits achieved; and the risk counsel assumed by accepting the case. See Crawford, 586 F.3d at
Northern District of California
 United States District Court




                                  13   1151–52.

                                  14          Finally, the court must offset an award of Section 406(b) attorney’s fees by any award of

                                  15   fees granted under the EAJA. See Gisbrecht, 535 U.S. at 796; Parrish v. Comm’r of Soc. Sec.,

                                  16   698 F.3d 1215, 118 (9th Cir. 2012).

                                  17   III.   ANALYSIS

                                  18          Here, the executed representation agreement between plaintiff and her counsel specifies

                                  19   that attorney’s fees will be “no greater than 25% of the past-due benefits.” (Dkt. No. 30, ¶ 5, Exh.

                                  20   C.) The $16,407.00 fee requested by counsel does not exceed 25% of the retroactive benefits

                                  21   ($65,633.60). Further, there is no indication that a reduction of fees is warranted due to any

                                  22   substandard performance by counsel or that counsel delayed these proceedings in an effort to

                                  23   increase the amount of fees awarded.1 To the contrary, counsel achieved favorable results for

                                  24   plaintiff as his representation resulted in plaintiff receiving substantial past-due benefits.

                                  25

                                  26
                                              1
                                  27            Counsel requested, and the Court granted, a single extension of time to file plaintiff’s
                                       motion for summary judgment. (Dkt. No. 15.) Counsel sought the request in light of his then
                                  28   “upcoming schedule of administrative hearings and district court briefs due [twenty opening briefs
                                       and four reply briefs].” (Id.)
                                                                                       3
                                          Case 4:19-cv-03895-YGR Document 31 Filed 09/21/21 Page 4 of 5




                                   1          Nor is the amount of fees, $16,407.00, excessive in relation to the past-due benefits award

                                   2   of $65,633.60. See, e.g., Leonard v. Berryhill, No. 16-CV-3988 (BLF), Dkt. No. 32 (N.D. Cal.

                                   3   Oct. 1, 2020) (awarding counsel Sackett $20,500.00 in fees following a retroactive benefits award

                                   4   of $91,536.00); Cerrillo v. Berryhill, No. 18-CV-3863 (RS), Dkt. No. 33 (N.D. Cal. June 23,

                                   5   2020) (awarding counsel Sackett $21,024.75 in fees following an award of $84,098.40 in past-due

                                   6   benefits).

                                   7          Counsel provided a timesheet that reflected 17.6 hours of services rendered by counsel in

                                   8   plaintiff’s case, along with 2 hours of paralegal work. (Dkt. No. 23-5.) While counsel’s effective

                                   9   hourly rate of $932.22 appears high, Gisbrecht guides the Court to consider lodestar calculations

                                  10   as an aid, focusing instead on the contingency agreement and the outcome of the case. See 535

                                  11   U.S. at 808; see also Saccomano v. Saul, No. 18-CV-2624 (JCS), Dkt. No. 47 (Oct. 6, 2020)

                                  12   (awarding counsel Sacket fees with effective hourly rate of $1,050.04); Dreesman v. Colvin, No.
Northern District of California
 United States District Court




                                  13   16-CV-2549 (HSG), Dkt. No. 41 (N.D. Cal. Sept. 27, 2019) (awarding counsel Sackett fees with

                                  14   effective hourly rate of $1,034.86).

                                  15          Moreover, the Court finds that counsel assumed a substantial risk of not recovering fees by

                                  16   representing plaintiff on a contingency basis for four years. Plaintiff and counsel entered into the

                                  17   contingency fee agreement in October/November 2016 prior to the filing of this action. (Dkt. No.

                                  18   23-4.) At that point, the Administration had denied plaintiff’s application for disability benefits.

                                  19   Counsel could not have known that the Commissioner would, years later, agree to remand for

                                  20   further proceedings and ultimately find that plaintiff was entitled to past-due benefits.2

                                  21          Thus, given the results achieved, the time expended, and the risk undertaken in

                                  22   representation of plaintiff, the fee requested would not result in a windfall to counsel.

                                  23   Accordingly, the Court finds that the amount of requested fees is reasonable. See Crawford, 586

                                  24   F.3d at 1153 (affirming the reasonableness of the fees where the effective hourly rates were $519,

                                  25

                                  26          2
                                                Counsel also provided evidence that a lawyer representing social security claimants in
                                  27   federal court in 2019 could anticipate payment in only about 24.25% of cases because (1) district
                                       courts immediately granted benefits in only 2% of social security disability cases, and (2) in the
                                  28   50% of cases in which the district court remanded, the Administration awarded benefits only about
                                       45% of the time. (Dkt. Nos. 23-1 at 4–5; 23-6.)
                                                                                        4
                                             Case 4:19-cv-03895-YGR Document 31 Filed 09/21/21 Page 5 of 5




                                   1   $875, and $902).

                                   2            Once the court determines that the fee sought under section 406(b) is reasonable, it must

                                   3   account for the attorney’s fees paid by the Commissioner pursuant to the EAJA. Gisbrecht, 535

                                   4   U.S. at 796. “Congress harmonized fees payable by the Government under EAJA with fees

                                   5   payable under [Section] 406(b) out of the claimant’s past-due Social Security benefits” by

                                   6   requiring the claimant’s attorney to refund to the claimant the amount of the smaller fee up to the

                                   7   point where the claimant receives 100% of the past-due benefits. Id. Here, the Court finds

                                   8   counsel’s Section 406(b) request reasonable, and therefore counsel shall refund to plaintiff the

                                   9   $3,824.40 in EAJA fees that it previously granted pursuant to stipulation. (Dkt. No. 22.) Counsel

                                  10   and plaintiff acknowledge as much in their motion. (Dkt. No. 23-1 at 2.)

                                  11   IV.      CONCLUSION

                                  12            Based upon the foregoing, the Court GRANTS the instant motion for attorney’s fees.
Northern District of California
 United States District Court




                                  13   Counsel is awarded reasonable attorney’s fees under Section 406(b) in the amount of $16,407.00.

                                  14   Previously, this Court awarded attorney’s fees of $3,824.40 pursuant to the EAJA. Because the

                                  15   EAJA award is smaller than the current award, $3,824.40 shall be refunded to plaintiff Bobbi G.

                                  16   Workman.

                                  17            This Order terminates Docket Number 23.

                                  18            IT IS SO ORDERED.

                                  19   Dated: September 21, 2021
                                                                                                  YVONNE GONZALEZ ROGERS
                                  20                                                         UNITED STATES DISTRICT COURT JUDGE
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         5
